  Case 1:20-mc-22804-BB Document 1-2 Entered on FLSD Docket 07/08/2020 Page 1 of 3
>            Case 1:12 cv-0O743-RC L Docum ent68 Filed 08/26/15 Page 1 Of3
                         -




                                                                                 FILED BY                      D.C.

                                 UNITED STATES DISTRICT COU RT                         JdL 08 2222
                                     DISTRICT OF CO LUM BIA
                                                                                       iALo
                                                                                        l-N
                                                                                          EICE
                                                                                            RKELpAlJ.
                                                                                                   yjjsija
                                                                                                        -kj !
                                                                                                          njg
                                                                                                            èEz
                                                                                                              E.
        COM M ISSION S IM PORT EXPORT, S.
                                        A.,  )                                         o. o: f
                                                                                             .      .-
                                                                                                            kul
                                             )
             Plaintf                         )
                                             )
                                             )                 CivilAction No.
                                             )                 1:12-CV -000743-RCL
        THEREPUBLIC OF THE CONGO AND         )
        CAISSE CONGOLAISE D'AM ORTISSEM ENT, )
                                             )
              Defendants.                               )
                                                        )

                        O RDER GRANTING M OTION TO A LTER OR AM END JUD GM ENT

               In consideration ofPlaintiff'sM otion to AlterorAm end the Order and Judgm entissued
                                             /     .P
        in thiscase on July 31,2015,and > opposltion           thereto,itishereby

               ORDERED that Plaintiff's M otion to A lter or Am end the Order and Judgment is

        granted;

               ORDERED thattheCourt'sOrderandJudgment(Dkt.No.65)bealteredoramendedas
        follows,in order to retlectthe am ounts awarded for Plaintiff and against Defendants in U.S.

        Dollarsasofthedateofjudgment:
                   Cayegpty of    AmpuntAWàrded             Exçhaqge .Amokàj#in U.S.
                M oneta Award                                 R#è:'.   . Dèllàrs
                    Princi al        62,855,071             $1.09743       $3,133,240.57
                    Princial        fl8,903,708             $1.56049      $29,499,047.30
                    Princi al       $31,184,837               $1.00         $31,184,837
                    Princi al     CFA 1,731,267,415         $0.00167       $2,891,216.58
                 Penalt interest     67,163,027             $l.09743       $7,860,920.72
                 Penalt interest    f34,3l2,232             $1.56049      $53,543,894.91
                 Penalt interest    $56,402,208               $1.00         $56,408,208
                 Penalt interest CFA 2,899,457,582          $0.00167      $4,842,094.16
                 Arbitrationcosts     $393,333                $l.00           $393,333
                 Arbitrationcosts      622,867              $1.09743         $25,094.93
                      Total                                               $189,781,887.17
Case 1:20-mc-22804-BB Document 1-2 Entered on FLSD Docket 07/08/2020 Page 2 of 3
            Case 1:12-cv-00743-RCL Docum ent68 Filed 08/26/15 Page 2 Of3




            ORDERED thatPlaintiff is entitled to U.S.$189,781,887.17 as of July 31,2015,plus

      taxable costs arising outofthese proceedingspursuantto Fed.R.Civ.P.54(d)(1);and itis
      further

            ORDERED thatpost-judgmentinterestshallbeassessedin accordancewith28 U.S.C.
      j 196l.

                   FG
      Enteredthis x- dayof     w     ç f-     ,2015.
                                                                  C.
                                                                   U.S.D.J.



                                                                       EC F
                                                                   DO C UM ENT
                                                    lhereby attest:nd certifythatthlsIsa printed copyofa
                                                    daellm*qtwbl& was eleçtronl c4llY filed wi
                                                                                             th the Uni
                                                                                                      ted
                                                    SIt.K Dldrld and Bankruptry Courts forthe Distrttof
                                                    Columbia.       w
                                                    DateFjed: #         2 d' 2& 2
                                                                             ANGE D. AESAR,CLERK
                                                    By:                  w        .
Case 1:20-mc-22804-BB Document 1-2 Entered on FLSD Docket 07/08/2020 Page 3 of 3
            Case 1:12-cv-00743-RC L Docum ent68 Filed 08/26/15 Page 3 Of3




      ATTORNEYS TO BE N OTICED :

      FrancisA .Vasquez,Jr.
      (D.C.BarNo.442161)
      N icolle Kownacki
      (D.C.BarNo.1005627)
      AttorneysforPlaintiff
      701Thirteenth Street,N .W .
      W ashington,D .C.20005
      Phone:(202)626-3600
      Facsimile:(202)639-9355
      fvasquez@whitecase.com
      nkownacki@whitecase.com
      RobertA .Schw inger
      (D.C.BarID #NY0092)
      Attorney forDefendants
      1301Avenueofthe Americas
      New York,NY 10019
      (212)408-5100
      rschwinger@chadbourne.com
